DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bobby Soltani on September 8, 2022.

The application has been amended as follows: 

1.	(Currently Amended) A dialogue interaction method, applied in an intelligent device with a dialogue function, comprising: 
receiving voice information input by a user, and converting the voice information to a text for using as user information; 
determining a first semantic encoding of the user information according to a sentence tree; 
determining a second semantic encoding for responding to the user information from a dialogue tree according to the first semantic encoding, the sentence tree and the dialogue tree being trained and obtained through sentence node information and/or word node information in a logical brain map sample, the dialogue tree comprising a plurality of groups of dialogues, and each group of dialogues corresponding to a dialogue logic and comprising a plurality of layers of dialogue semantics, wherein each layer of dialogue semantics corresponds to a single sentence corresponding to a sentence node of the logic brain map sample, and the sentences corresponding to the plurality of layers of dialogue semantics have a response relationship between any two sentences; 
determining a target response sentence of the second semantic encoding from the sentence tree; and 
converting the target response sentence to target voice information for outputting to the user through the intelligent device, 
wherein the determining a second semantic encoding for responding to the user information from the dialogue tree according to the first semantic encoding comprises:
 positioning, in the dialogue tree, a target user sentence node consistent with the first semantic encoding, the target user sentence node corresponding to a layer of dialogue semantics in the dialogue tree: 2Application No. 17/020,160 Reply to Office Action Dated April 19, 2022 
determining at least one candidate sentence node, in the dialogue tree, having a response relationship with the target sentence node, and extracting a response sentence node, from the at least one candidate sentence node, according to a conversion probability of the candidate sentence node; and 
determining the second semantic encoding of the response sentence node.

9. (Currently Amended) An electronic device with a dialogue function, comprising: 
at least one processor; and 
a storage device, communicatively connected with the at least one processor, wherein the storage device stores an instruction executable by the at least one processor, and the instruction is executed by the at least one processor, to cause the at least one processor to perform operations, the operations comprising: 
receiving voice inform receiving voice information input by a user, and converting the voice information to a text for using as user information; 
determining a first semantic encoding of the user information according to a sentence tree; 
determining a second semantic encoding for responding to the user information from a dialogue tree according to the first semantic encoding, the sentence tree and the dialogue tree being trained and obtained through sentence node information and/or word node information in a logical brain map sample, the dialogue tree comprising a plurality of groups of dialogues, and each group of dialogues corresponding to a dialogue logic and comprising a plurality of layers of dialogue semantics, wherein each layer of dialogue semantics corresponds to a single sentence corresponding to a sentence node of the logic brain map sample, and the sentences corresponding to the plurality of layers of dialogue semantics have a response relationship between any two sentences; 
determining a target response sentence of the second semantic encoding from the sentence tree; and 
converting the target response sentence to target voice information for outputting to the user through the electronic device, 
wherein the determining a second semantic encoding for responding to the user information from the dialogue tree according to the first semantic encoding comprises: 
positioning, in the dialogue tree, a target user sentence node consistent with the first semantic encoding, the target user sentence node corresponding to a layer of dialogue semantics in the dialogue tree; 
determining at least one candidate sentence node, in the dialogue tree, having a response relationship with the target sentence node, and extracting a response sentence5Application No. 17/020,160 Reply to Office Action Dated April 19, 2022node, from the at least one candidate sentence node, according to a conversion probability of the candidate sentence node; and 
determining the second semantic encoding of the response sentence node.

17. (Currently Amended) A non-transitory computer readable storage medium, applied in an intelligent device with a dialogue function and storing a computer instruction,7Application No. 17/020,160 Reply to Office Action Dated April 19, 2022wherein the computer instruction is used to cause a computer to perform operations, the operations comprising: 
receiving voice information input by a user, and converting the voice information to a text for using as user information; 
determining a first semantic encoding of the user information according to a sentence tree; 
determining a second semantic encoding for responding to the user information from a dialogue tree according to the first semantic encoding, the sentence tree and the dialogue tree being trained and obtained through sentence node information and/or word node information in a logical brain map sample, the dialogue tree comprising a plurality of groups of dialogues, and each group of dialogues corresponding to a dialogue logic and comprising a plurality of layers of dialogue semantics, wherein each layer of dialogue semantics corresponds to a single sentence corresponding to a sentence node of the logic brain map sample, and the sentences corresponding to the plurality of layers of dialogue semantics have a response relationship between any two sentences;
determining a target response sentence of the second semantic encoding from the sentence tree; and 
converting the target response sentence to target voice information for outputting to the user through the intelligent device, 
wherein the determining a second semantic encoding for responding to the user information from the dialogue tree according to the first semantic encoding comprises: 
positioning, in the dialogue tree, a target user sentence node consistent with the first semantic encoding, the target user sentence node corresponding to a layer of dialogue semantics in the dialogue tree; 
determining at least one candidate sentence node, in the dialogue tree, having a response relationship with the target sentence node, and extracting a response sentence node, from the at least one candidate sentence node, according to a conversion probability of the candidate sentence node; and 
determining the second semantic encoding of the response sentence node.

Reasons for Allowance
Claims 1-6, 8-14 and 16-17 are allowed.
	The following is a statement of reasons for allowance:
As for independent claims 1, 9 and 17, they recite a method, device and medium, hereinafter referenced as a method, but fails to teach the claims in combination with the dialogue tree comprising a plurality of groups of dialogues, and each group of dialogues corresponding to a dialogue logic and comprising a plurality of layers of dialogue semantics, wherein each layer of dialogue semantics corresponds to a single sentence corresponding to a sentence node of the logic brain map sample, and the sentences corresponding to the plurality of layers of dialogue semantics have a response relationship between any two sentences, determining a target response sentence of the second semantic encoding from the sentence tree, and converting the target response sentence to target voice information for outputting to the user through the intelligent device, wherein the determining a second semantic encoding for responding to the user information from a dialogue tree according to the first semantic encoding comprises: positioning, in the dialogue tree, a target user sentence node consistent with the first semantic encoding, the target user sentence node corresponding to a layer of dialogue semantics in the dialogue tree: determining at least one candidate sentence node, in the dialogue tree, having a response relationship with the target sentence node, and extracting a response sentence node, from the at least one candidate sentence node, according to a conversion probability of the candidate sentence node; and determining the second semantic encoding of the response sentence node.
	Dependent claims 2-6, 8, 10-14 and 16 are allowed because they further limit their parent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619. The examiner can normally be reached Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657